DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-17 and 21-23 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 12 and 21. Specifically, the combination of a semiconductor device, comprising: a first gate spacer on the first side of the gate structure; and a second gate spacer extending upwardly from the double diffused region along an outermost sidewall of the first gate spacer, and terminating prior to reaching a top surface of the gate structure, wherein the second gate spacer has an outermost end surface substantially aligned with a boundary of the drain region, wherein the first gate spacer is in contact with a lower region of the first side of the gate structure, and the second gate spacer is in contact with an upper region of the first side of the gate structure (claims 1 and 21); or the combination of the semiconductor device, comprising: a second gate spacer over the first gate spacer and having an outermost end substantially aligned with a boundary of the drain region, wherein the drain silicide layer is in contact with the first gate spacer and spaced apart from the second gate spacer (in claim 12). 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814